Citation Nr: 1541355	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  09-37 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for service-connected degenerative disc disease of L3-L4, L4-L5, and L5-S1 (low back disability), currently rated 40 percent disabling. 

2.  Entitlement to an evaluation in excess of 10 percent for service-connected right lower extremity radiculopathy, to include whether the reduction to 10 percent effective January 18, 2008, was proper.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from August 1998 to January 1999 and August 2003 to September 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) which denied an increased rating for the Veteran's low back disability, and reduced the Veteran's right lower extremity radiculopathy rating from 20 percent to 10 percent, effective January 18, 2008.  A March 2009 rating decision denied the claim for a TDIU.

The Board construes the Veteran's notice of disagreement regarding the right lower extremity issue as including disagreement with the rating reduction.  The issue has been amended on the cover page accordingly.

The Veteran is in receipt of a temporary 100 percent evaluation from June 15, 2005 through July 31, 2005 for a period of convalescence following low back surgery pursuant to 38 C.F.R. § 4.30. 

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) in April 2015. 

This appeal was processed using the Veteran's Benefits Management System (VBMS).  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims. 

For the reasons explained below, the case is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran was last afforded a VA examination for his low back and radiculopathy in November 2010, over 4 years ago.  At the Veteran's April 2015 hearing, he testified that the symptomatology for these disabilities have increased in severity since the last VA examination.  Thus, the Board finds that a new spine examination is needed to fully and fairly evaluate the Veteran's claims for increased ratings.  Allday v. Brown, 7 Vet. App. 517 (1995). 

At his hearing the Veteran stated that he receives treatment at the Orange City VA Community Based Outpatient Clinic (CBOC) and private treatment at the Jewett Orthopaedic Clinic for his low back disability.  Accordingly, relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Regarding the right lower extremity claim, the September 2009 statement of         the case and January 2011 supplemental statement of the case (SSOC) only addressed whether a rating in excess of 10 percent was warranted.  As noted in     the Introduction, however, the Veteran's notice of disagreement can also be construed as disagreeing with the rating reduction.  As this aspect of the issue     was not considered, any subsequent SSOC must address the rating reduction.  

Furthermore, the TDIU claim is intertwined with the claims for increased ratings that are being remanded.

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records from the Orange City VA CBOC.  If any requested records are not available, the Veteran should be notified of such. 

2.  Contact the Jewett Orthopaedic Clinic and request copies of complete clinical records pertaining to the Veteran's low back and lower extremities treatment.  If any requested records are not available, the Veteran should be notified of such.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA spine examination for the purpose of determining the current nature and severity of his service connected low back disability and right lower extremity radiculopathy.  The electronic claims file must be reviewed in connection with the examination.  All indicates tests and studies should    be conducted, including range of motion testing and neurological evaluation, and the results reported. 

Concerning the lumbar spine and radiculopathy disabilities, the examiner should indicate whether these disabilities render the Veteran unable to maintain gainful employment.  The examiner should explain the reasons for the opinions provided.

4.  After undertaking any additional development deemed necessary, the AOJ should readjudicate the claims on appeal.  The AOJ should specifically consider the propriety of the reduction of the rating for the right lower extremity radiculopathy, in addition to entitlement to an increased rating for the disability.  If the claims remain denied, the Veteran and his representative should be furnished an SSOC and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

